DETAILED ACTION
Claims 1-20 are pending and examined.  
Drawing
Figure 2 is objected to because the empty textboxes of the respective flowcharts.  The applicant for a patent is required to furnish text in the textboxes to facilitate understanding of the subject matter sought to be patented (37 C.F.R. 1.81 DRAWINGS REQUIRED IN PATENT APPLICATION).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because independent claims 1 and 11 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  

The claim recites additional elements of determining a direction of a gaze, determining a position of a position of a feature of road, comparing a direction of gaze to the position of the feature, and performing a corrective action.  The determining steps are recited at a high level of generality (i.e. as a general means of gathering data for use in the operating and comparing steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The comparing and performing steps are also recited at a high level of generality (i.e. as a general means of providing data result from the determining steps), and amounts to mere post solution performing, which is a form of insignificant extra-solution activity.   The “processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the sending, operating and comparing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the processor are all conventional control systems/sensors mounted on the vehicle, and the specification does not provide any indication that the control systems/sensors is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-10 and 12-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claims 1-20 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Cui et al., US 2010/0253489 (A1). 
As to claim 1, Cui teaches a method of assessing a gaze of an occupant (“Occupant eye location sensing system 160 includes sensors known in the art to approximate a location of the head of an occupant and further the orientation or gaze location of the eyes of the occupant. Based upon the output of the occupant eye location sensing system 160 and input data tracking location information regarding the environment around the vehicle”, ¶53), the method comprising:
determining a direction of a gaze of an occupant based on gaze information detected by a first sensor (Fig. 1 and related text, “Occupant eye location sensing system 160 includes sensors known in the art to approximate a location of the head of an occupant and further the orientation or gaze location of the eyes of the occupant. Based upon the output of the occupant eye location sensing system 160 and input data tracking location information regarding the environment around the vehicle”, ¶53);
determining a position of a feature of road based on one or more from among mapping information or vehicle environment information provided by a second sensor (Fig. 17 and related text, “The fusion module of FIG. 17 monitors as inputs range sensor data including object tracks and camera data. The object track information is used to extract an image patch or a defined area of interest in the visual data corresponding to object track information. Next, areas in the image patch are analyzed and features or patterns in the data indicative of an object in the patch are extracted. The extracted features are then classified according to any number of classifiers”, ¶122);

performing a corrective action in response to determining that the direction of the gaze does not correspond to the position of the feature of the road (“if a target vehicle trajectory and speed indicates that the vehicle is likely to run a red light to the left or right of the host vehicle, the EVS can acutely prompt an emergency warning to the operator in order to avoid a broadside collision. Although an exemplary EVS with only projection upon the front windscreen cannot register a graphical representation upon a visible object not within the viewable area of the windscreen, the EVS can prompt the vehicle operator to look toward the identified critical information. In the event critical information is identified behind the vehicle, a prompt can be displayed on the windscreen pointing to or outlining the rearview mirror”, ¶178).
As to claim 2, Cui teaches the method wherein the feature of the road comprises road geometry including one or more of a curvature change of the road and an elevation change of the road (Figs. 20-22 and related text; “geometric model representing the shape points. FIG. 22 depicts an exemplary process wherein information from a map database can be utilized to construct a geometric model of a road in an area of a vehicle, in accordance with the present 
As to claim 3, Cui teaches the method wherein the comparing the direction of the gaze to the position of the feature of the road comprises comparing the direction of the gaze to the curvature change or the elevation change of the road by identifying curve segment parameters or elevation change segment parameters and comparing the position of the gaze of the occupant to the curve segment parameters or the elevation change segment parameters at a plurality of points in time (Figs. 20-22 and related text).
As to claim 4, Cui teaches the method wherein the curve segment parameters or the elevation change segment parameters are identified from the mapping information retrieved from storage (Fig. 21 and related text), and
wherein the comparing is performed as the curve segment or the elevation change segment is traversed (Fig. 21 and related text; “determining generalized paths from a starting or present point to a destination or through point in a map database, and outputs a lane geometry in the area of the vehicle. This lane geometry can be described as an arc including a geometric representation of the roads in the area. The vehicle pose localization module inputs the lane geometry from the map geometry model module, GPS coordinates from a GPS device, and camera data from a vision subsystem and outputs an estimated vehicle position in relation to the lane geometry in the area of the vehicle. This vehicle position in relation to the lane geometry or the arc can be described as an arc length parameter (s.sub.m). The curvature estimation module inputs camera data, vehicle kinematics data, such as vehicle speed and yaw rate, from vehicle 
As to claim 5, Cui teaches the method wherein the curve segment parameters or the elevation change segment parameters are identified from the information provided by the sensor (Figs. 20, 21 and 25 and related text), and
wherein the comparing is performed after the curve segment or the elevation change segment is traversed (Figs. 20, 21 and 25 and related text).
As to claim 6, Cui teaches the method wherein the performing the corrective action comprises one or more from among providing a warning to the occupant to keep eyes on the road, notifying the occupant to take over steering of a vehicle, disengaging automated vehicle driving controls, and stopping the vehicle (Figs. 33-36 and related text).
As to claim 7, Cui teaches the method wherein the feature of the road comprises a traffic control object or device (traffic light 268 on the road of Fig. 36).
As to claim 8, Cui teaches the method wherein the comparing the direction of the gaze to the position of the feature of the road comprises projecting the direction of the gaze to a first position on an image plane and projecting the position of the feature to a second position on the image plane and determining whether the first position is within a predetermined distance of the second position (Figs. 19, 26-27 and 39 and related text).
As to claim 9, Cui teaches the method wherein the comparing the direction of the gaze to the position of the feature of the road comprises comparing information on a normalized vector between an eye direction and an eye position to an expected gaze direction for the traffic control object or device (“[0204] The above methods can be employed in a two pass distortion correction scheme enabling geometric and perspective distortion correction. Exemplary 
As to claim 10, Cui teaches the method wherein the comparing the direction of the gaze to the position of the feature of the road comprises determining whether the direction of the gaze is within a predetermined range set for a segment of the road being traveled on by the occupant (Figs. 10, 12, 26 and 35 and related text; ¶177-178, 188).
As to claims 11, 12, 13, 14, 15, 16, 17, and 18, they are apparatus claims that recites substantially the same limitations as the corresponding method claims 1, 2, 3, 4, 5, 6, 7, and 8.  As such, claims 11, 12, 13, 14, 15, 16, 17, and 18 are rejected for substantially the same reasons given for corresponding claims 11, 12, 13, 14, 15, 16, 17, and 18 and are incorporated herein.
As to claim 19, Cui teaches the apparatus wherein the computer executable instructions further cause the at least one processor to compare a deviation of a direction of the gaze from a center value of the gaze (“graphics can be registered to an occupant's gaze. It will be appreciated that displaying a graphic immediately in the center of the viewer's gaze can be distracting. Instead, a graphic can be registered initially to some offset from the location of the viewer's gaze and fixed in that location. In this way, the viewer then has the graphic located conveniently close to the current location of the viewer's gaze, but then can adjust to look directly at the graphic as the viewer's priorities allow. The location of the graphic can additionally take into account locations of tracked relevant features. For example, a graphic can be located so as to avoid a distracting conflict with a stop light, a pedestrian, or other important features visible through the windscreen”, ¶191).
As to claim 20, Cui teaches the apparatus wherein the computer executable instructions further cause the at least one processor to compare the direction of the gaze to the position of the feature of the road by determining whether the direction of the gaze corresponds to the position of the feature of the road for an amount greater than a threshold number over an analyzed period of time (“graphics can be registered to an occupant's gaze. It will be appreciated that displaying a graphic immediately in the center of the viewer's gaze can be distracting. Instead, a graphic can be registered initially to some offset from the location of the viewer's gaze and fixed in that location. In this way, the viewer then has the graphic located conveniently close to the current 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667